DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulai et al. (US 2018/0284884). 
Regarding claim 1, Sulai teaches a method (Abstract), comprising: 
determining eye tracking information of an eye pupil (Fig. 2: eye tracking system 240; [0015]; [0021]; [0026]: 2nd sentence from bottom; [0033]; [0041]: 3rd, 4th sentences; [0042]: 2nd sentence from bottom; [0046]); and 
selectively configuring, based on the eye tracking information ([0026]; [0033]; [0041]; [0042]), one or more combinations of gratings (Fig. 4: exemplarily selected on-element 470 as described in [0037]; Fig. 5: LC gratings for outputting image light as illustrated, which correspond to different eyebox locations) included in a plurality of grating sets (Fig. 3: dynamic decoupling element 360 formed of 2D array of liquid crystal pixels ; Fig. 4: dynamic decoupling element 460 formed of 2D array of liquid crystal pixels; Examiner’s Note: the dynamic 

Regarding claim 2, Sulai teaches the method of claim 1. Sulai teaches the method of claim 1, wherein determining the eye tracking information comprises determining at least one of a size of the eye pupil, a position of the eye pupil, a viewing direction of the eye pupil, or a moving direction of the eye pupil ([0021]).

Regarding claim 3, Sulai teaches the method of claim 2. Sulai teaches the method of claim 2, wherein the size of the compressed eyebox is larger than and comparable with the size 

Regarding claim 4, Sulai teaches the method of claim 1. Sulai teaches the method of claim 1, further comprising selectively configuring one or more remaining combinations of gratings included in the plurality of grating sets to operate in a non-diffraction state to transmit the image light (Figs. 4-5).

Regarding claim 5, Sulai teaches the method of claim 1. Sulai teaches the method of claim 1, 
wherein the one or more combinations of gratings include one or more directly switchable gratings electrically coupled with one or more power sources (Fig. 4: each on-element is necessarily coupled with a power source via control electrode 480; [0038]), and 
wherein selectively configuring the one or more combinations of gratings included in the plurality of grating sets to operate in the diffraction state includes: 
controlling the one or more power sources to supply one or more voltages ([0038]: 1st sentence, “electrical bias”) to the one or more directly switchable gratings to configure the one or more directly switchable gratings to operate in the diffraction state.

Regarding claim 6, Sulai teaches the method of claim 5. Sulai teaches the method of claim 5, wherein the one or more directly switchable gratings include at least one directly switchable grating having a varying slant angle (Fig. 4; [0038]).

Regarding claim 11, Sulai teaches the method of claim 1. Sulai further teaches the method of claim 1, wherein determining the eye tracking information further comprises: 
capturing image data of the eye pupil ([0021]: “[A] camera or other optical sensor inside the NED 100 controlled by the eye tracking system 240 captures images of one or both eyes of the user”); and 
analyzing the image data to obtain the eye tracking information of the eye pupil ([0021]).

Regarding claim 12, Sulai teaches the method of claim 1. Sulai further teaches the method of claim 1, wherein determining the eye tracking information comprises predicting at least one of a size of the eye pupil ([0027]: “an eye pupil with a diameter of at most 5 mm”), a position of the eye pupil ([0021]: “a three-dimensional (3D) position of each eye relative to the NED 100”), a viewing direction of the eye pupil ([0021]: “gaze directions for each eye”), or a moving direction of the eye pupil ([0021]: “[T]he eye tracking system 240 tracks different types of eye movements including…”).

claim 13, Sulai teaches the method of claim 1. Sulai further teaches the method of claim 1, wherein each of the plurality of grating sets includes one or more gratings arranged in at least one of a stacked configuration or an interleaved configuration (Fig. 4; [0037]: “the on-element 470 is a plurality of LC gratings in a state that decouple light to the output waveguide 320”; [0038]: “along the on-element 470, all LC directors are oriented in the X-Y plane”).

Regarding claim 14, Sulai teaches the method of claim 1. Sulai further teaches the method of claim 1, 
wherein selectively configuring the one or more combinations of gratings included in the plurality of grating sets to operate in the diffraction state includes: 
selectively configuring the one or more combinations of gratings included in the plurality of grating sets to operate in the diffraction state to deliver a predetermined field of view of the image light toward each of the one or more sub-eyeboxes forming the compressed eyebox (Figs. 4-5; [0038]).

Regarding claim 15, Sulai teaches a method (Abstract), comprising: 
generating an image light (Fig. 3: source assembly 310 for generating image light 345); and 
selectively configuring one or more light deflecting elements (Fig. 4: exemplarily selected on-element 470 as described in [0037]; Fig. 5: LC gratings  for outputting image light as illustrated) of a plurality of light deflecting elements (Fig. 3: dynamic decoupling element 360 

Regarding claim 16, Sulai teaches the method of claim 15. Sulai further teaches the method of claim 15, wherein selectively configuring the one or more light deflecting elements of the plurality of light deflecting elements to operate in the deflection state to direct the image light to propagate through the one or more sub-eyeboxes defining the compressed eyebox comprises: 


Regarding claim 17, Sulai teaches the method of claim 16. Sulai further teaches the method of claim 16, further comprising obtaining the eye tracking information (Fig. 2: eye tracking system 240 for obtaining eye tracking information; [0021]).

Regarding claim 18, Sulai teaches the method of claim 17. Sulai further teaches the method of claim 17, wherein obtaining the eye tracking information comprises: 
obtaining image data of an eye pupil ([0021]); and 
analyzing the image data to obtain at least one of a size of the eye pupil ([0027]: “an eye pupil with a diameter of at most 5 mm”), a position of the eye pupil ([0021]: “a three-dimensional (3D) position of each eye relative to the NED 100”), a viewing direction of the eye pupil ([0021]: “gaze directions for each eye”), or a moving direction of the eye pupil ([0021]: “[T]he eye tracking system 240 tracks different types of eye movements including…”).

Regarding claim 19, Sulai teaches the method of claim 17. Sulai further teaches the method of claim 17, wherein obtaining the eye tracking information comprises predicting at nd sentence).

Regarding claim 20, Sulai teaches the method of claim 15. Sulai further teaches the method of claim 15, further comprising selectively configuring one or more remaining light deflecting elements of the plurality of light deflecting elements to operate in a non-deflection state to transmit the image light (Fig. 4: off element 465 in a non-deflection state to transmit the image light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sulai et al. (US 2018/0284884) in view of Leister (US 2019/0369403).
Regarding claim 7, Sulai teaches the method of claim 1. Sulai does not further teach the method of claim 1, 
wherein the one or more combinations of gratings include one or more indirectly switchable gratings optically coupled with one or more polarization switches, and 

controlling the one or more polarization switches to operate in a switching state to change a polarization of the image light before the image light is incident onto the one or more indirectly switchable gratings, or to operate in a non-switching state to maintain the polarization of the image light before the image light is incident onto the one or more indirectly switchable gratings.
The instant invention is different from Sulai’s disclosure in that the instant invention uses indirectly switchable gratings while Sulai’s decoupling gratings are directly switchable gratings. However, it is known in the related art that the two types of switchable gratings are alternative to each other.
Leister, for instance, teaches in para. [0208] using a passive grating and a polarization switch to form an indirectly switchable grating unit as an alternative to a directly switchable grating.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Sulai with Leister’s technique, using passive grating sets to replace Suali’s decoupling element and having the passive grating sets coupled with respective polarization switches to control light propagation to a selected compressed eyebox. The modification would result in the instant invention.
Because the approach using indirectly switchable gratings coupled with respective polarization switches is known to an alternative to the approach using directly switchable gratings in constructing a HMD, one ordinary skill in the art would try it to optimize the result.

Regarding claim 8, Sulai/Leister teach the method of claim 7. Leister further teaches the method of claim 7, wherein the one or more indirectly switchable gratings include at least one indirectly switchable grating having a varying slant angle ([0208]).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0011300 made of record by Leister et al. also teaches the technique of using a passive grating coupled with a polarization switch to achieve indirectly switchable grating unit (Figs. 3, 11-12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693